          Case 2:19-cv-02126-JCM-BNW Document 10 Filed 02/11/20 Page 1 of 2




 1
     David H. Krieger, Esq.
     Nevada Bar No. 9086
 2   Shawn W. Miller, Esq.
 3   Nevada Bar No. 7825
     HAINES & KRIEGER, LLC
 4
     8985 S. Eastern Avenue, Suite 130
 5   Henderson, Nevada 89123
 6
     Phone: (702) 880-5554
     FAX: (702) 385-5518
 7   dkrieger@hainesandkrieger.com
 8   smiller@hainesandkrieger.com
 9
     Attorneys for Plaintiff
10   EVELYN JONES
11
                          UNITED STATES DISTRICT COURT
12                             DISTRICT OF NEVADA
13
     EVELYN JONES,                                Case No. : 2:19-cv-02126-JCM-BNW
14

15                      Plaintiff,                STIPULATION AND ORDER TO
                                                  EXTEND TIME FOR PLAINTIFF
16
     v.                                           TO FILE A RESPONSE TO
17                                                DEFENDANT’S MOTION TO
18
     SPECIALIZED LOAN SERVICING,                  DISMISS
     LLC,
19                                                          (First Request)
20                      Defendant.
21

22                                   STIPULATION
23
           Plaintiff EVELYN JONES (“Plaintiff”) and Defendant SPECIALIZED
24

25   LOAN SERVICING, LLC (“SLS”), collectively, the “Parties”, respectfully
26
     stipulate and agree to allow Plaintiff an extension of time to file a response to
27
     SLS’s Motion to Dismiss (ECF No. 8), filed on January 28, 2020. Currently,
28




                                            -1-
          Case 2:19-cv-02126-JCM-BNW Document 10 Filed 02/11/20 Page 2 of 2




 1
     Plaintiff’s response is due February 11, 2020. The purpose of the extension is to

 2   explore whether an amended pleading can resolve the issues presented in the
 3
     Motion to Dismiss and also whether the Parties can resolve the matter without
 4

 5   further Court involvement. Accordingly, the Parties stipulate and agree to extend
 6
     the time to respond to SLS’s Motion to Dismiss to March 12, 2020.
 7

 8         IT IS SO STIPULATED.
 9
     Dated February 11, 2020.                 Dated February 11, 2020.
10

11
     /s/ Shawn Miller, Esq                    /s/ Mary Bacon, Esq.
12   Shawn Miller, Esq.                       Mary Bacon, Esq.
13
     Haines & Krieger, LLC                    SPENCER FANE LLP
     8985 S. Eastern Avenue, Suite 350        300 South Fourth Street, Suite 950
14
     Henderson, Nevada 89123                  Las Vegas, NV 89101
15
     Attorneys for Plaintiff                  Attorneys for Defendant
16

17

18                                       ORDER
19

20         IT IS SO ORDERED.
21

22                                        U.S. DISTRICT COURT JUDGE
23                                                   February 11, 2020
24
                                          DATED:

25

26

27

28




                                            -2-
